Name: Commission Regulation (EC) No 18/97 of 8 January 1997 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of premium schemes in the beef and veal sector
 Type: Regulation
 Subject Matter: food technology;  animal product;  means of agricultural production;  agricultural structures and production;  EU finance
 Date Published: nan

 9 . 1 . 97 I EN I Official Journal of the European Communities No L 5/17 COMMISSION REGULATION (EC) No 18/97 of 8 January 1997 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of premium schemes in the beef and veal sector should more closely reflect the actual economic circum ­ stances; whereas, therefore, the agricultural rate shall be the one applicable on the first day of the month preced ­ ing the month of slaughter; Whereas in the light of the late publication of the Community's implementing rules and in order to provide equal access to the scheme certain transitional measures should be adopted with regard to the deadline by which applications for premiums should be submitted; Whereas the provisions of this Regulation are in accord ­ ance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (J ), as last amended by Regulation (EC) No 2222/96 (2), and in particular Articles 4i (5) and 25 thereof, Whereas Commission Regulation (EEC) No 3886/92, of 23 December 1992, laying down detailed rules for the application of the premium schemes provided for in Council Regulation (EEC) No 805/68 on the common organisation of the market in beef and repealing Regula ­ tions (EEC) No 1244/82 and (EEC) No 714/89 (3), as last amended by Regulation (EC) 231 1 /96 (4), lays down certain rules of application for the early marketing premium for veal calves; whereas in order to ensure an efficient management of the scheme it is necessary to clarify certain provisions, in particular regarding the presentation of the carcase and the notification to the Commission of relevant information; Whereas in order to avoid speculative movements of animals the retention period fixed in Article 50 (4) (a) of Regulation (EEC) No 3886/92 should be extended; Whereas Article 4i (2) of Regulation (EEC) No 805/68 allows, under certain conditions, for the use of other statistics than those published by Eurostat as references for determining the maximum carcase weight for eligible veal calves; whereas Germany has presented alternative figures for veal production in 1995; whereas, after verifica ­ tion of those statistics, the Commission can agree to them being used for the calculation of the maximum weight; whereas, consequently, the weight for Germany indicated in Annex IV to Regulation (EEC) No 3886/92 should be altered; Whereas Article 53 (a) of Regulation (EEC) No 3886/92 provides that the conversion rate to apply on the proces ­ sing premium and the early marketing premium shall be the agricultural rate valid on 1 January of the calendar year of slaughter; whereas in the light of the market ­ oriented nature of the premiums the conversion rates Article 1 Regulation (EEC) No 3886/92 is hereby amended as follows: 1 . Article 50 (2) shall be replaced by the following: '2 . The carcase weight of each animal shall be estab ­ lished following the carcase specification used for the establishment of the statistical production of veal in 1995 as communicated to the Statistical Office of the Commission , where appropriate after application of uniform national coefficients used in 1995 for the purpose of taking into account a different presentation of the carcase when weighed warm at the weighing scale of the slaughter premises.' 2 . In Article 50 (4) (a) the figure of '60' shall be replaced by '90 '. 3 . In Article 50 (4) (b) the words 'or part thereof' shall be deleted . 4 . The following sentence shall be added to the first subparagraph of Article 50a ( 1 ): 'However, applications for animals slaughtered before 25 December 1996 may be submitted until 15 January 1997 inclusive.' 5 . The third indent of Article 50a (2) shall be deleted. 6 . In the second subparagraph of Article 50b (3) the word 'daily' shall be deleted . ( ») OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 296, 21 . 11 . 1996, p. 50 . (3) OJ No L 391 , 31 . 12. 1992, p . 20 . (4) OJ No L 313, 3. 12. 1996, p. 9 . No L 5/ 18 fENl Official Journal of the European Communities 9 . 1 . 97 the first working day of the month immedi ­ ately preceding the month during which the animal was slaughtered,  for the deseasonalization premium at the agri ­ cultural conversion rate applicable on 1 January of the calendar year during which the animal was slaughtered.' 9 . In Annex IV the weight of ' 103' for Germany shall be replaced by the weight of ' 112'. 7 . Article 52 (c) (iii) and (iv) shall be replaced by the fol ­ lowing: '(iii) Member States shall notify the Commission each Wednesday:  of the number of animals, broken down in 10 kilogram groups starting at the maximum weight referred in Annex IV, for which premium applications have been received during the preceding week,  of the number of animals subject of (a) premium applications and (b) premium accep ­ tance, since the beginning of the scheme. (iv) Member States shall notify the Commission on the 15th of each month of the total number of veal calves slaughtered in the preceding month and their total carcase weight as established in conformity with the provision of Article 50 (2).' 8 . Article 53 (a) shall be replaced by the following: '(a)  for processing and early marketing premiums at the agricultural conversion rate applicable on Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 December 1996 . However, Article 1 points 2 and 8 shall apply from the day of entry into force of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 1997. For the Commission Franz FISCHLER Member of the Commission